NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2733-19

JEFFREY HEMINGWAY,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and ONE POINT HRO LLC,

     Respondents.
__________________________

                   Submitted March 17, 2021 – Decided May 5, 2021

                   Before Judges Vernoia and Enright.

                   On appeal from the Board of Review, Department of
                   Labor, Docket Nos. 190,271 and 190,267.

                   Jeffrey Hemingway, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Melissa H. Raksa,
                   Assistant Attorney General, of counsel; Sean P.
                   Havern, Deputy Attorney General, on the brief).

                   Respondent One Point HRO LLC has not filed a brief.
PER CURIAM

      Jeffrey Hemingway appeals from the January 31, and March 5, 2020 final

agency decisions issued by respondent Board of Review, affirming dismissals

entered by the Appeal Tribunal.1 We reverse the Board's final decisions and

remand for the Appeals Tribunal to reopen the administrative appeals and afford

Hemingway a hearing on the merits of those appeals.

      Hemingway applied for unemployment benefits in April 2019. At the end

of July, he found a new job. To ensure he did not apply for benefits to which he

was not entitled, he reported he was not available for work the week ending July

27, 2019, because his new job started on July 22.

      The Deputy Director of the Division of Unemployment and Disability

Insurance determined Hemingway was ineligible for benefits from July 21 to

July 27, 2019, due to Hemingway's employment. Also, to Hemingway's dismay,


1
  Hemingway does not list the March 5, 2020 order in his notice of appeal but
addresses this order in his brief. Ordinarily, we do not consider judgments or
orders not identified in the notice of appeal. See Rule 2:5-1(e)(3)(i) (stating that
a notice of appeal "shall designate the judgment, decision, action or rule, or part
thereof appealed from"); see also Fusco v. Bd. of Educ., 349 N.J. Super. 455,
461-62 (App. Div. 2002) (stating appellate review pertains only to judgments
or orders specified in the notice of appeal). The March 5 order implicates the
same substantive issues leading to the entry of the January 31, 2020 order. Also,
Hemingway's repeated efforts to obtain review of both his disqualification of
benefits and the agency's demand for a refund of benefits already paid convinces
us to address both issues here.
                                                                              A-2733-19
                                         2
and for reasons still unclear, the Deputy Director requested a refund of all

benefits received totaling $10,440, concluding Hemingway "improperly

receiv[ed] benefits . . . through July 20, 2019."

      Hemingway appealed from the Deputy Director's determination. Nine

days later, the Appeal Tribunal sent him a hearing notice, bearing docket number

190271, scheduling a telephonic hearing for September 17, 2019 at 11:30 a.m.

The hearing notice instructed Hemingway to register for the hearing no later

than 3:00 p.m. on the business day prior to the hearing. The notice also provided

in bold print, "the Office of Benefit Appeals WILL NOT INITIATE A CALL

TO YOU UNLESS YOU HAVE REGISTERED FOR THE HEARING AS

INSTRUCTED ABOVE." The next paragraph of this notice stated in regular

print, "[y]our appeal may be dismissed or you may be denied participation in the

hearing if you fail, without good cause, to follow the instructions contained in

this notice."

      Although Hemingway simultaneously appealed from the refund demand

when he appealed from the denial of unemployment benefits, the Appeal

Tribunal assigned his appeals different docket numbers. Also, it issued a second

hearing notice, under docket number 190267 to address the refund appeal and




                                                                           A-2733-19
                                        3
scheduled the hearing regarding the refund to occur a half hour before the

hearing on the denial of benefits.

      Hemingway did not register for either hearing.              Based on his

correspondence to the Appeal Tribunal, as well as that of his attorney, it appears

Hemingway believed he only needed to call the phone number referenced in the

hearing notices to pursue his appeals.

      On the day of the scheduled hearings, Hemingway's employer

unexpectedly called him into a meeting to present a "project to management."

The meeting lasted past 1:00 p.m., and when it ended, Hemingway immediately

called the Appeal Tribunal to explain why he failed to telephonically appear.

The person who answered his call informed him that because he failed to

register, no hearing had been scheduled, but he could request another hearing.

Additionally, the Appeal Tribunal dismissed both of Hemingway's appeals,

noting "the appellant failed to register as instructed for the telephone heari ng

nor request an adjournment." The Appeal Tribunal relied on N.J.A.C. 1:12-

14.4(a) when it issued its decisions.

      In separate letters dated September 22 and 24, 2019, Hemingway

requested additional hearings under both docket numbers. He apologized for

not appearing for the "missed scheduled hearing," explaining he was called into


                                                                            A-2733-19
                                         4
a senior management meeting without warning, "which went into a lengthy

discussion." He "promise[d] to be on the next call even if [required to] take off

to meet with the Appeal Tribunal."

      In separate decisions (one for each docketed appeal), the Appeal Tribunal

denied Hemingway's requests to reschedule his hearings because "he did not

provide an explanation for his failure" to register, citing N.J.A.C. 1:12-14.4(b),

the regulation governing the rescheduling of a hearing following dismissal for

non-appearance. Each letter was signed by the same appeals examiner.

      On October 28, 2019, Hemingway wrote a letter to the Board, referencing

both docket numbers, and requested another hearing. Significantly, he stated,

"this letter is the follow-up to both the Board of Review and the Appeal Tribunal

regarding the two docket #s listed in the heading." Hemingway explained he

initially did not realize he had to register for a hearing on September 17, 2019.

He also clarified the nature of his appeal, stating:

            I was available and looking for work starting on April
            7th, 2019, through July 13th, 2019. I received a deposit
            in my checking account for every week I mentioned that
            I was looking for work for that week. When I was
            offered a position with the start date of the 22nd of July
            2019, I went online to the unemployment site on the
            27th of July and checked the box that I was not looking
            for work for the week of July 20th, 2019. There was no
            field to justify why I made that selection, so I assumed
            that since I was available and looking for work the

                                                                            A-2733-19
                                         5
weeks prior it was understood that['s] why I selected the
opposite. I selected that option because I was about to
start my new position on the 20th of July, 2019.

This is when the letters and stress started.

I received a letter with a mailing date of 8/15/19 and a
statement sometime there[]after that I had a debt of
[$]10,44[0].

I called into the unemployment office and was told to
appeal that decision. I thought that once I appealed the
allegation, I received a letter to meet [the appeals
examiner]. I thought that letter was informing me of
the logistics (who, what, when, and how). Not knowing
that I had to register at a different location. I have been
employed well over 40 years and have only collected
unemployment twice in my career, so I am not familiar
with how the process works.

On 9/17/2019[,] I was called into a meeting at my job
to do a presentation on a project I was working on and
it went way over the allotted time and I missed calling
or receiving a call from [the appeals examiner] I
thought so I placed a call to the number that was on the
appeal and was told to re-apply for another hearing
date. I received so many letters between 9/17/2019 and
the new date from my request, 10/1/19, for the second
appeal that I became very confused and stressed.




                                                              A-2733-19
                            6
      In a decision disposing of both appeals, the Board affirmed, finding

Hemingway failed to show good cause for his non-participation in the hearings,

in accord with N.J.A.C. 12:20-3.1(i).2

      Hemingway subsequently retained counsel in his quest to secure a hearing

before the Appeal Tribunal. Counsel sent a letter to the Appeal Tribunal,

referencing docket number 190271, and advised that his client failed to register

for the hearing because he

            was under the impression that he did register for the
            hearing when he registered online for the appeal. Mr.
            Hemingway misunderstood the instructions on his
            notice of phone hearing . . . . It was an honest mistake
            as he thought he was already registered as a result of
            his online application to appeal.

      The Board denied counsel's request to schedule another hearing.

Hemingway subsequently re-submitted his counsel's letter to the Appeal

Tribunal in a renewed bid for a hearing, which the Board denied.

      Hemingway filed a notice of appeal and requested a stay to suspend the

repayment of his unemployment benefits pending appeal, hoping he could halt

the "confiscation" of such benefits through the "New Jersey Division of Revenue


2
   N.J.A.C. 12:20-3.1(i) pertains to late-filed appeals. The Board does not
contend Hemingway's appeal was untimely.



                                                                          A-2733-19
                                         7
Set-Off Program" and the subsequent interception of his income tax refund. We

denied his request for a stay.

      On appeal, the Board insists Hemingway has appealed the wrong order –

the one denying him benefits for the one week he admits he was not entitled to

benefits, and not the order demanding a refund. As we see it, Hemingway has

been caught in a bureaucratic snafu approaching the Kafkaesque, despite the fact

he: (1) explained his confusion over the requirement to register for the hearing ;

(2) immediately addressed the problem; (3) and continuously sought a hearing

to clarify why he ceased being "available for work" in July 2019 and to

determine why he was directed to refund benefits, under N.J.S.A. 43:21-16(d),

for the period of time he was unemployed and allegedly available for work .

Moreover, while still pro se, Hemingway made clear in his October 28, 2019

letter to the Board that he wanted to be heard on both docketed matters, and the

Board considered both matters when it affirmed the Appeal Tribunal's decision s

on November 21, 2019. Accordingly, we are satisfied it is appropriate to address

Hemingway's requests for hearings under both docketed matters.

      Our scope of review is limited, and we are bound to affirm the Board's

determination if reasonably based on proofs. Brady v. Bd. of Review, 152 N.J.

197, 210 (1997). "[T]he test is not whether an appellate court would come to


                                                                            A-2733-19
                                        8
the same conclusion if the original determination was its to make, but rather

whether the factfinder could reasonably so conclude upon the proofs."

Ibid. (quoting Charatan v. Bd. of Review, 200 N.J. Super. 74, 79 (App. Div.

1985)). On the other hand, "[c]ourts are not to act simply as a rubber-stamp of

an agency's decision" that is not supported by substantial record evidence.

Philadelphia Newspapers, Inc. v. Bd. of Review, 397 N.J. Super. 309, 318 (App.

Div. 2007). While some deference is owed to the agency's interpretation of

statutes and regulations it is responsible for implementing, we are "in no way

bound by" the agency's interpretation of the law or legal conclusions. Utley v.

Bd. of Review, 194 N.J. 534, 551 (2008) (quoting Mayflower Sec. Co. v. Bureau

of Sec., 64 N.J. 85, 93 (1973)).

       Dismissal of a case based on the nonappearance of a claimant is expressly

authorized by N.J.A.C. 1:12-14.4(a), but where an appeal is dismissed due to

nonappearance pursuant to N.J.A.C. 1:12-14.4(a), a claimant is entitled to have

the dismissal "set aside" by the chief appeals examiner if he or she satisfies the

requirements of N.J.A.C. 1:12-14.4(b).3      Essentially, N.J.A.C. 1:12-14.4(b)


3
    N.J.A.C. 1:12-14.4(b) provides:

             If an appeal tribunal issued an order of dismissal for
             nonappearance of the appellant, the chief appeals


                                                                            A-2733-19
                                        9
provides relief for a claimant whose appeal is dismissed due to nonappearance

and failure to demonstrate good cause for adjournment under N.J.A.C. 1:12-

14.4(a). Relief under the regulation is mandatory where a claimant makes the

required showing of good cause within six months of a dismissal; notably, no

such "good cause" requirement exists if an applicant seeks to reopen an appeal

after the six-month period following a dismissal.

      The Rule does not expressly define what constitutes "good cause" to set

aside the order of dismissal under N.J.A.C. 1:12-14.4(b). Still, in an analogous

context, we have observed that "'[g]ood cause' is an amorphous term, that is, it

'is difficult of precise delineation. Its application requires the exercise of sound

discretion in light of the facts and circumstances of the particular case

considered in the context of the purposes of the Court Rule being

applied.'"   Ghandi v. Cespedes, 390 N.J. Super. 193, 196 (App. Div.




             examiner shall, upon application made by such
             appellant, within six months after the making of such
             order of dismissal, and for good cause shown, set aside
             the order of dismissal and shall reschedule such appeal
             for hearing in the usual manner. An application to
             reopen an appeal made more than six months after the
             making of such order of dismissal may be granted at the
             discretion of the chief appeals examiner. (Emphasis
             added).


                                                                              A-2733-19
                                        10
2007) (quoting Delaware Valley Wholesale Florist, Inc. v. Addalia, 349 N.J.

Super. 228, 232 (App. Div. 2002)) (interpreting Rule 1:13-7(a), which permits

reinstatement of a civil complaint dismissed for lack of prosecution upon a

showing of "good cause"). Also, setting aside a dismissal seems particularly

appropriate where, as is the case here, respondent does not argue it would suffer

prejudice if the action were reinstated. Rivera v. Atl. Coast Rehab. Center, 321

N.J. Super. 340, 346-47 (App. Div. 1999).

      Although not characterized as such, it is evident Hemingway's multiple

requests for a rescheduled hearing under both docket numbers constituted

applications to set aside the orders of dismissal pursuant to N.J.A.C. 1:12-

14.4(b). He was well within the six-month timeframe under the regulation to

seek this relief, but an appeals examiner nonetheless denied his request, without

identifying himself as the chief appeals examiner or confirming he was acting

on behalf of the chief appeals examiner pursuant to a delegation of authority.

As noted, the Board affirmed the denials on November 21, 2019, referencing

both docket numbers.

      "We interpret a regulation in the same manner that we would interpret a

statute," U.S. Bank, N.A. v. Hough, 210 N.J. 187, 199 (2012), and will not adopt

an interpretation "so as to produce an unreasonable or absurd result," In re


                                                                           A-2733-19
                                      11
Application of Boardwalk Regency Corp. for Casino License, 180 N.J. Super.

324, 345 (App. Div. 1981). The need for interpretation is no less important here,

where a claimant has been denied a hearing on the merits of his administrative

appeals.

      The Unemployment Compensation Act (Act), N.J.S.A. 43:21-1 to -24.30,

is designed primarily to lessen the impact of unemployment that befalls workers

through no fault of their own. Brady, 152 N.J. at 212. "The public policy behind

the Act is to afford protection against the hazards of economic insecurity due to

involuntary unemployment." Yardville Supply Co. v. Bd. of Review, 114 N.J.

371, 374 (1989). Unemployment compensation law is "remedial in nature . . .

[and] must be liberally construed in light of [its] beneficent purposes." Teichler

v. Curtiss-Wright Corp., 24 N.J. 585, 592 (1957); see also Meaney v. Bd. of

Review, 151 N.J. Super. 295, 298 (App. Div. 1977).           Additionally, under

N.J.S.A. 43:21-16(d)(1), when a person has received unemployment benefits,

but is subsequently deemed disqualified from receiving such benefits and

becomes liable to repay them, "[s]uch person shall be promptly notified of the

determination and the reasons therefor." Here, the record is devoid of an

explanation for why Hemingway was directed to refund $10,440 in




                                                                            A-2733-19
                                       12
unemployment benefits for a period in which he claims he was unemployed and

available for work.

      Mindful that Hemingway promptly and repeatedly requested a hearing to

address his concerns, and that a "citizen facing a loss at the hands of the State

must be given a real chance to present his or her side of the case before a

government decision becomes final," Rivera v. Bd. of Review, 127 N.J. 578,

583 (1992), we are satisfied principles of fairness demand further review of this

matter. Therefore, we reverse the Board's January 31 and March 5, 2020 final

decisions and remand the matter for the Appeals Tribunal to reopen

Hemingway's appeals and reschedule his hearing.

      Reversed and remanded. We do not retain jurisdiction.




                                                                           A-2733-19
                                      13